 In the Matter Of WILMINGTON TRANSPORTATION COMPANY, EMPLOYERandSEAFARERS INTERNATIONAL UNION OF NORTH AMERICA, AFL,PETITIONERCase No. 21-R-3224.Decided October 11, 1946Gibson, Dunn cti Crutcher,byMr. David P. Evans,of Los Angeles,Calif., andMr. L. H. Connor,ofWilmington, Calif., for the Em-ployer.Messrs. E. G. ArnoldandWilliam L. Gries,of Wilmington, Calif.,for the Petitioner.Katz, Gallagher, and Margolis, by Mr. John T.'McTernan,of LosAngeles, Calif., andMr. John A. Palmer,of SanPedro, Calif., for theIntervenor.Mr. Bernard Dunau,of counselto the Board.DECISIONANDDIRECTION OF ELECTION,Upon a petition duly filed, hearing in this case was held at LosAngeles, California, on July 24, 25, and 29, 1946, before James A.Cobey, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS.OF FACT1.THE BUSINESS OF THE EMPLOYERWilmington Transportation Company, a California corporationwith principal offices at Wilmington, California, operates a steamerservice between Wilmington (Los Angeles harbor), California, andAvalon, Santa Catalina Island, and a tugboat service confined primar-ily to the Los Angeles-Long Beach harbor area.About 90 percent ofthe ships assisted within the Los Angeles-Long Beach harbor area bythe Employer's tugboats are engaged in interstate or foreign com-merce.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor claiming to represent employees of the Employer.71 N. L.R. B, No. 45.328 WILMINGTON TRANSPORTATION COMPANY329Inlandboatmen's Union of the Pacific (San Pedro Division), hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations claiming to represent employees ofthe Employer.III.TISE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit, con-tending that it has a currently effective collective bargaining agree-ment with the Intervenor which precludes a present determination ofrepresentatives.The Intervenor, however, contends that its agree-ment with the Employer had been terminated prior to the filing ofthe petition in this proceeding, and, together with the Petitioner,seeks an election to resolve the question concerning representation.On February 3, 1943, the Employer entered into a single collectivebargaining agreement with the Intervenor, representing deck handsand ether unlicensed deck personnel, the Masters Mates and Pilots ofAmerica, Local No. 18, herein called the Masters, representing cap-tains, and Marine Engineers' Beneficial Association, No. 79, Inc.,herein called the Engineers, representing engineers and assistant en-gineers.This agreement was made retroactive to January 1, 1943,and was to continue for annual periods thereafter unless writtennotice of a "desire to amend, modify, or terminate" the agreement wasgiven by any of the parties not less than 30 days but not more than 60days prior to December 31 of any calendar year.The agreement cov-ered the usual subjects of collective bargainining contracts.On November 14, 1944, the Masters wrote to the Employer declar-ing the agreement to be "open for the purpose of negotiation"; onNovember 27, 1944, the Intervenor wrote a similar letter to the Em-ployer expressing its desire to open the contract for renegotiation inconjunction with the Masters; on November 30, 1944, the Engineerswrote to the Employer stating its wish to open the agreement "for anadjustment of wages."On December 11, 1944, at a joint conferenceof the parties, all participants agreed to hold their negotiations inabeyance, pending the submission to the National War Labor Boardof a wages and working conditions issue then in dispute between theunions and a competing tugboat company.Thereafter, on May 10,1945, at a conference which all the contracting parties attended, anoral agreement was reached concerning increased wage rates whichwere to be retroactive to May 1, 1945.Certain seniority changes werealso agreed upon, but it is not clear whether accord on this matterwas reached on May 10, 1945, or at some time after that, but beforeJune 25, 1945.The seniority provisions were primarily negotiated 330DECISIONSOF NATIONALLABOR RELATIONS BOARDby the Masters and the Engineers.The Intervenor has little interestin them, and acquiesced in the matter out of deference to the wishesof the other two unions.On June 25, 1945, the contracting parties executed two instrumentswhich reduced to writing the matters previously agreed upon.Oneinstrument was entitled-"Tugboat Agreement" and was further de-scribed as "Paragraph F, Section 4, covering Classification and Ratesof Pay." It contained the wage rates under the existing contract andthe proposed increased wage rates, and added a paragraph (G) whichhad not been part of the original agreement.The second instrumentread "It is hereby agreed and understood that Section 13 of TugboatAgreement effective January 1, 1943, covering establishing of senior-ity, shall be as follows and the provisions thereof shall be appliedretroactive toMay 1, 1945," and beneath this statement certain sub-stantive changes in existing seniority rules were listed under Para-graphs (A) through (F).These two instruments were submitted tothe National War Labor Board in appropriate form, and after ex-tended proceedings before theWar Shipping Panel of that I)ody,approval of the increased wage rates was granted on December 29,1945.At no time between the opening'of negotiations in November 1944,and the approval of the wage increase on December 29, 1945, did theIntervenor submit to the Employer proposals on matters other thanthose previously described.On January 31,1946, the Petitioner wroteto the Employer stating that it represented a majority of the Em-ployer's unlicensed deck personnel, and requested a conference to nego-tiate an agreement.On February 6,1946, the Employer replied that ithad an agreement with the Intervenor covering these employees, andthat until the Petitioner was duly certified as their exclusive bargain-ing representative it would continue to treat with the Intervenor. OnFebruary 11, 1946, the petition in this proceeding was docketed.On February 28, 1946, the Masters, the Engineers, and the Inter-venor mailed to the Employer a proposed uniform tugboat agreement,and at the same time mailed an identical agreement to other tugboatcompanies in the Los Angeles harbor area.This proposed agreementhad been drafted at the suggestion of the Department of Labor whichhad indicated the desirability of a uniform industry-wide contract re-lating to labor relations.The Employer did not acknowledge therequest for a meeting contained in the covering letter.On April 5, 1946, the Intervenor wrote to the Employer, disputingthe accuracy of a seniority list submitted by the Employer on Febru-ary 7, 1946, and citing relevant provisions in the original agreementand the revisions in support of its position.During the entire periodof time between the opening of negotiations in November 1944, and thehearing, it appears that the Employer and the Intervenor in their WILMINGTON TRANSPORTATION COMPANY331dealings with each other guided themselves in accordance with theoriginal agreement as revised.In support of its position that it has a currently effective agreementwith the Intervenor, the Employer contends that the reasonable infer-ence to be drawn from the course of conduct between the contractingparties and the wording of the revised provisions is that on June 25,1945, the date of the signing of the revisions, the negotiations betweenthe parties on disputed issues were closed and the original agreement,except, as modified by the revisions, was thereupon resumed for thetern indicated therein.The Intervenor, on-the other hand, contendsthat after the opening of the original agreement in November 1944, thecontract ceased to be for a fixed term and became terminable at thewill of either party.Upon this record, we incline to the Employer's position that itsagreement with the Intervenor continues in full force and effect. Inthis view the petition, having been filed almost 10 months prior to thedate when the agreement may be reopened, was prematurely filedand should normally have been disnussed when filed.Were this all, or had some intervening equity arisen in favor of anyparty since the premature filing of the petition, we should now dismiss.We note, however, that the date when the agreement may be openedisnot far off, that the Employer will in any event shortly again befaced with conflicting claims of rival labor organizations, and that noparty's rights can he adversely affected by a present determinationof the question concerning the representation of these employees forthe period following the current contract term.Under these circum-stances no purpose would now be served by dismissing the pendingpetition and requiring the institution of a new and time-consumingproceeding.We find that the contract between the Intervenor and the Employerisnot a bar to a determination of representatives within the next^30 days pursuant to our usual Direction of Election. In directing anelection at the present time we do not thereby intend to abrogate anyrights the parties may have under existing contracts.Any certifi-cation of representatives which we may issue as the results of the elec-tion shall be for the purpose of negotiating a new contract to takeeffect upon the expiration of the existing agreement.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRFATE UNITWe find, in accordance with the agreement of the parties,that allunlicensed deck personnelemployed onthe Employer's tugboats, ex- 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDeluding all supervisory employees with authority to hire, promote;discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.We find,,in accordance with the agreement of the parties, that allcaptains who have worked as deck hands 50 percent or more of theirtime during the 60-day period immediately preceding the date of theDirection of Election herein shall be eligible to vote in the election.As the result of a decline in business, a number of employees noware or may be on leave of absence at the time of the election. Itdoes not appear that employees in this position have any reasonableexpectation of employment with the Employer in the near future.Accordingly, employees on such leave of absence status at the timeof the election shall be ineligible to vote.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining withWilmington TransportationCompany, Wilmington, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Twenty-first Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off 1 and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Seafarers International Union of NorthAmerica, AFL, or by Inlandboatmen's Union of the Pacific (SanPedro Division), CIO, for the purposes of collective bargaining, or byneither.Tins term does not include employees on leave of absence of laid-off employeesoho havelittle reasonable expectation of a return to work.